DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Inventions I and II, claims 23-33 in the reply filed on 02NOV2022 is acknowledged. The traversal is on the ground(s) that Groups I and III are each distinct. This is not found persuasive because the scope of Invention III is such that it is broad in one aspect (does not require a movement restricting member to rest on but not penetrating a floor) and narrow in another aspect (requires the movement restricting member being spaced from a header and an upper portion of the movement restricting member extending around an upper portion of an outer periphery of a corresponding collection lateral). Invention III has a materially different mode, design, function or effect by reading on a movement restricting member that is penetrating a floor and thus Invention I is distinct from Invention III. Furthermore, at least reasons (a)-(d) apply as the claims are directed to divergent subject matter and would require a different search.
The requirement is still deemed proper and is therefore made FINAL.
Priority
Benefit of domestic priority of application 15/604,055 filed on 05/24/2017 under 35 U.S.C. 120, 121, or 119e is acknowledged.
Information Disclosure Statement
No Information Disclosure Statement has been filed.
Specification
The use of the term SPYDER on P3, which is a trade name or a mark used in commerce, has been noted in this application. It should be capitalized wherever it appears (which Applicant has done) and be accompanied by the generic terminology.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
Claim Interpretation
The term “fixed sludge removal grid” is defined in the specification on P10.
A “fixed sludge removal grid” isn’t necessarily “fixed”, but rather the requirement is that the sludge removal grid stays in a first position in the collection basin or collection container at all times during sludge removal.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 25-26 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Regarding claim 25, it is unclear whether the claim scope describes e.g. the embodiment of Fig. 2 or the embodiment of Fig. 10 or is intentionally encompassing both embodiments.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 23,25,27-31, are rejected under 35 U.S.C. 103 as being unpatentable over ROBERTS (US 5911241) in view of BRANTON (US 3733064).
Regarding claims 23,29, ROBERTS teaches methods and apparatus for sludge collection (title, Figs.) including a method for removing sludge (abstract), said method comprising:
(a) providing a sludge collection system (Fig. 1) including a sludge collection container (Fig. 1 #50) having a fixed sludge removal grid (C2/L58-60; see also the grid design of Fig. 1, which is “fixed” by being installed on the bottom of the basin; C3/L16-19) for removing sludge from the sludge collection container, said fixed sludge removal grid includes a header (C3/L16-19; also called spreader conduit, Fig. 1 #14) and a plurality of collection laterals (Fig. 1 #16) connected to said header such that during sludge removal, sludge passes from said plurality of collection laterals to said header (see e.g. Fig. 3; C4/L44-52); and,
(c) exerting fluid pressure (i.e. a static head of water; C2/L58-60; see also the water line #W in Fig. 3) on a surface of e.g. a collection lateral such that fluid pressure acting on the surface prevents said plurality of collection laterals from moving upwardly away from the floor of the sludge collection container.
ROBERTS teaches the grid is installed on the bottom, but is silent as to (b) a movement restricting member. However, BRANTON teaches a means for diffusing gases into liquids (title, Figs.) suitable for sludge processing (C1/L56) including a pipe grid (Fig. 1) having a header (distribution main, Fig. 1 #M) with a plurality of laterals (diffuser pipes, Fig. 1 #13); and,
(b) a movement restricting member (Fig. 1 #26) operably associated with said plurality of laterals for restricting vertical movement of said plurality of laterals (“diffuser pipes #13 are retained on the floor F of the treatment tank”; C2/L46-48) wherein a lowermost portion of said movement restricting member rests on but does not penetrate a floor (“block #26 one of the sides of which rests on the floor #F”. See Fig. 3. C2/L49-50) of a sludge collection container (C1/L18-22).
Therefore, at the time the invention was filed, it would have been obvious to one of ordinary skill in the art to combine the method of ROBERTS with the movement restricting member of BRANTON in order to retain pipe-work on the bottom of the tank for sludge collection. The references are combinable, because they are in the same technological environment of water treatment systems. See MPEP 2141 III (A) and (G).
BRANTON Annotated Fig. 1

    PNG
    media_image1.png
    848
    387
    media_image1.png
    Greyscale

Regarding claims 25,27,31, BRANTON teaches (a) said movement restricting member includes a first (single) movement restricting member mounted on each of said plurality of laterals (Annotated Fig. 1); and,
(a) said at least one movement restricting member includes a plurality of movement restricting members wherein each movement restricting member of said plurality of movement restricting members is mounted on only one of said plurality of laterals.
Regarding claim 28, BRANTON teaches (a) each of said plurality of movement restricting members includes a horizontally extending segment having a lowermost surface which rests on the floor of the sludge collection container, said horizontally extending segment having an upper surface, said upper surface having a sufficient surface area such that fluid pressure acting on said upper surface prevents a corresponding collection lateral from moving upwardly away from the floor of the sludge collection container (it’s a 3D object having a horizontally extending segment; annotated Fig. 3).
BRANTON Annotated Fig. 3

    PNG
    media_image2.png
    426
    461
    media_image2.png
    Greyscale

Regarding claim 30, ROBERTS teaches (a) said grid is a sludge removal grid for removing sludge from said container (abstract).
Claims 23-25,27-33, are rejected under 35 U.S.C. 103 as being unpatentable over ROBERTS (US 5911241) in view of DURDIN (US 219099).
Regarding claims 23,29, ROBERTS teaches methods and apparatus for sludge collection (title, Figs.) including a method for removing sludge (abstract), said method comprising:
(a) providing a sludge collection system (Fig. 1) including a sludge collection container (Fig. 1 #50) having a fixed sludge removal grid (C2/L58-60; see also the grid design of Fig. 1, which is “fixed” by being installed on the bottom of the basin; C3/L16-19) for removing sludge from the sludge collection container, said fixed sludge removal grid includes a header (C3/L16-19; also called spreader conduit, Fig. 1 #14) and a plurality of collection laterals (Fig. 1 #16) connected to said header such that during sludge removal, sludge passes from said plurality of collection laterals to said header (see e.g. Fig. 3; C4/L44-52); and,
(c) exerting fluid pressure (i.e. a static head of water; C2/L58-60; see also the water line #W in Fig. 3) on a surface of e.g. a collection lateral such that fluid pressure acting on the surface prevents said plurality of collection laterals from moving upwardly away from the floor of the sludge collection container.
ROBERTS teaches the grid is installed on the bottom, but is silent as to (b) a movement restricting member. However, DURDIN teaches air diffusing means (title, Figs.) suitable for sludge processing (C1/L3) including a pipe network (Fig. 1) having a header (Fig. 1 #21) with a plurality of laterals (Figs. 1,6-7 #22; C1/L9-13); and,
(b) a movement restricting member (standard supports, Fig. 7) operably associated with said plurality of laterals for restricting vertical movement of said plurality of laterals (P2/Left C/L75-P2/right C/L21) wherein a lowermost portion (e.g. Fig. 7 #47,40) of said movement restricting member rests on but does not penetrate a floor (the conical base rests on the floor, Fig. 1 #11, and is filled with concrete; P2/rightC/L17-21) of a container (Fig. 1 #10).
DURDIN teaches the standard supports hold the laterals in alignment and a level condition (P2/rightC/L11-18).
Therefore, at the time the invention was filed, it would have been obvious to one of ordinary skill in the art to combine the method of ROBERTS with the movement restricting member of DURDIN in order to retain pipe-work on the bottom in alignment of the tank for sludge collection. The references are combinable, because they are in the same technological environment of water treatment systems. See MPEP 2141 III (A) and (G).
Regarding claims 24,32-33, DURDIN teaches (a) an upper portion (annotated Fig. 7) of said movement restricting member extends around an upper portion of an outer periphery of a corresponding lateral (Fig. 7 #22) and said lowermost portion having an exposed upper surface disposed below said lateral such that a space is formed between said exposed upper surface and a lowermost portion of the lateral, said exposed upper surface having a sufficient surface area such that fluid pressure acting on said exposed upper surface prevents said lateral from moving upwardly away from the floor of the sludge collection container (see also the water line in Fig. 1, where the water is pushing by hydrostatic pressure onto the movement restricting member).
Regarding claims 25,27,31, DURDIN that (a) said movement restricting member includes a first (single) movement restricting member mounted on each of said plurality of laterals (Fig. 6 #22); and,
(a) said at least one movement restricting member includes a plurality of movement restricting members wherein each movement restricting member of said plurality of movement restricting members is mounted on only one of said plurality of laterals (Fig. 6 #22).
DURDIN Annotated Fig. 7

    PNG
    media_image3.png
    515
    516
    media_image3.png
    Greyscale

Regarding claim 28, DURDIN teaches (a) each of said plurality of movement restricting members includes a horizontally extending segment having a lowermost surface which rests on the floor of the sludge collection container, said horizontally extending segment having an upper surface, said upper surface having a sufficient surface area such that fluid pressure acting on said upper surface prevents a corresponding collection lateral from moving upwardly away from the floor of the sludge collection container (it’s a 3D object having a horizontally extending segment; annotated Fig. 7).
Regarding claim 30, ROBERTS teaches (a) said grid is a sludge removal grid for removing sludge from said container (abstract).
Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over ROBERTS (US 5911241) in view of BRANTON (US 3733064) in view of WALKER (US 3397431).
Regarding claim 26, BRANTON does not teach the first movement restricting member includes a plurality of openings; however, WALKER teaches a tube clamp assembly (title, Figs.) having a plurality of openings (Fig. 1 #29) and mounted on a plurality of tubes for the purpose of fitting movement restricting members of equal spacing and making installation easier (C1/L15-26).
Therefore, at the time the invention was filed, it would have been obvious to one of ordinary skill in the art to combine the method of ROBERTS with a movement restricting member having a plurality of openings as taught by BRANTON and WALKER in order to retain pipe-work on the bottom of the tank (BRANTON abstract; C1/L30-31) and making installation easier (WALKER C1/L15-26). The references are combinable, because they are in the same technological environment of fluid treatment tubing systems. See MPEP 2141 III (A) and (G).
Cited Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
WHITACRE (US 1773417)
THARP (US 20080224337)
GEIBEL (US 20110073549)
GARDINER (US 20120037574)
ROBERTS (US 20120111777)
ROBERTS (US 8998001)
ROBERTS (US 9067727)
GEIBEL (US 20150190737)
Telephonic Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIAM A ROYCE whose telephone number is (571)270-0352. The examiner can normally be reached M-F 8-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VICKIE KIM can be reached on (571)272-0579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Liam Royce/           Examiner, Art Unit 1777
LIAM A. ROYCE
Primary Examiner
Art Unit 1777